Case: 14-11303   Date Filed: 10/16/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11303
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cr-20860-UU-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

versus

ALEXIS HORACIO ARREOLA,

                                              Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 16, 2014)

Before WILLIAM PRYOR, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 14-11303     Date Filed: 10/16/2014    Page: 2 of 2


      Alexis Arreola pled guilty to failing to register as a sex offender, see 18

U.S.C. § 2250(a), and the district court sentenced him to 364 days in prison

followed by 10 years of supervised release with some special conditions. Mr.

Arreola appeals, arguing that the 10-year period of supervised release was

substantively unreasonable. We affirm.

      Mr. Arreola did not object to the 10-year term of supervised release in the

district court, so we review only for plain error.        See, e.g., United States v.

Hoffman, 710 F.3d 1228, 1231 (11th Cir. 2013). Under that standard, there is no

reversible error. First, the district court stated that it had considered the statutory

factors, and its downward variance of one day with respect to imprisonment

indicates that it did take Mr. Arreola’s specific circumstances into account.

Second, the advisory guidelines range for supervised release was 5 years to life,

and the 10-year term was toward the lower end of that range. Third, nothing in the

record indicates that the district court gave too much weight to the advisory

guidelines range. Fourth, a 10-year period of supervised release was reasonable

given Mr. Arreola’s planned travel between Guatemala and Florida.

      AFFIRMED.




                                          2